DETAILED ACTION
	Applicant’s response, filed 8/12/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
It is noted that claim 15 recites “analyzing a DNA sample set… including: identifying…; determining…”, whereas claims 1 and 8 were amended to recite “analyzing a DNA sample set… including: identifying…; and determining…”. Applicant may wish to amend claim 15 to maintain consistent language.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-21 are pending.
Claims 1-4, 8, 11, 15, and 18 are amended.
Claim 21 is newly added.
Claims 1-21 are rejected.
Drawings
The drawings filed 3/19/2019 are objected to because the disclosure mentions reference number 210 in FIG. 2, but reference number 210 is in FIG. 3 and not FIG. 2. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both the tandem repeat sequence length and sequence 8 in FIG. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Applicant Arguments
Applicant submits that a replacement sheet for Figure 2 has been submitted to address the objections to the drawings in the previous Office Action, but no replacement sheet is present. The objections are maintained until the replacement sheet is received.

Specification
Abstract
The amended abstract submitted 8/12/2022 is objected to for the following informalities. 
The abstract recites “wherein the k-mer is unique within a reference human genome and include”, which should be amended to recite “wherein the k-mer is unique within a reference human genome and includes”.
The abstract recites “a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the k-mer”, which should be amended to recite “a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding to the k-mer” or similar.
While the abstract has been amended to improve readability and to meet the 150 word limit, and proposed amendments were discussed during the interview on August 8, 2022, it is considered upon further consideration that further amendments would improve clarity. For example, the abstract is one continuous sentence which contains two colons, as well as semi-colons separating parts of the methods and descriptors of various elements in unclear and possibly incorrect ways. It is recommended to break the abstract up into grammatically correct sentences or to change the punctuation to clearly delineate lists of descriptors and steps of the methods.
Correction is required. See MPEP § 608.01(b).

Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.



Claim Rejections- 35 USC § 112
The outstanding rejection to the claims is withdrawn in view of the amendments submitted herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a computing system for identifying and scoring genomic variants in cancer samples [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular, procedures for observing, analyzing and organizing information) and mathematical concepts (in particular, mathematical relationship and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claims 1, 8, and 15: analyzing a DNA sample set, including healthy sample DNA information and cancerous sample DNA information, based on the genome tandem repeat reference catalogue including: identifying a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k-mer; determining whether the corresponding cancerous sample sequence includes a tumorous indel mutation based on a comparison between the corresponding cancerous sample sequence and the corresponding healthy sample sequence; and in accordance with a determination that the corresponding cancerous sample sequence includes the tumorous indel mutation, modifying the genome tandem repeat reference catalogue to identify the reference tandem repeat sequence of the indel analysis tandem repeat k-mer as a tumor marker.  
Dependent claim 2, 9, and 16: generating a cancer correlation matrix based on the tumor marker.
Dependent claim 3, 10, and 17: identifying the corresponding healthy sample sequence as a wild type sequence based on differences between the reference tandem repeat sequence and the corresponding healthy sample sequence.
Dependent claim 4, 11, and 18 recite additional steps that further limit the judicial exceptions of modifying the genome tandem repeat reference catalogue in independent claims 1, 8, and 15, and as such, are further directed to abstract ideas.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually analyze a dataset by identifying corresponding sequences from two sets of sequences, determining differences between those sequences or between the sequences and a reference, and then modifying reference based on those results. Other steps, recited in the dependent claims, further include generating a correlation matrix, which is a mathematical process. 
Therefore, claims 1, 8, and 15, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1, 8, and 15: “receiving an indel analysis tandem repeat k-mer of sequence length k nucleotides from a genome tandem repeat reference catalogue, wherein a sequence of the indel analysis tandem repeat k-mer is unique within a reference human genome and includes: a reference tandem repeat sequence; and flanking sequences directly preceding and following the reference tandem repeat sequence”.  
Dependent claims 5-7, 12-14, and 19-21 recite steps that further limit the recited additional elements of the genome tandem repeat reference catalogue in the independent claims. 
Further, independent claim 1 includes a “genetic information processing system comprising: a control unit”, and independent claim 15 includes a “non-transitory computer readable medium including instructions executable by a control circuit for a genetic information processing system”, and correspond to the same judicially recited exceptions as pertain to claims 1 and 15 above.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving” data, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “genetic information processing system comprising: a control unit” and a “non-transitory computer readable medium including instructions executable by a control circuit for a genetic information processing system” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Bruand et al. (US 2016/0085910 A1) discloses that receiving data is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example: receiving data at [0051]; and modifying or updating of public databases based on new findings at [0042]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and 15, and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Hubbell (US 2019/0206513) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0023]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
1. 	Applicant submits that the claims recite the additional elements in the receiving, analyzing, and modifying operations. Applicant submits that the analyzing operations include the sub-operations of identifying and determining, which are additional steps that tie the mathematical operation to the processor’s ability to process genetic information. Applicant submits that these steps add meaningful limitations to the idea of modifying a genome tandem repeat reference catalog.
It is respectfully submitted that this is not persuasive. Applicant alleges that “the claims recite additional limitations in the receiving, analyzing, and modifying operations” which “amount to significantly more than the judicial exception”. However, steps directed to “analyzing”, including “identifying” and “determining”, and “modifying”, which provide the supposed meaningful limitations of modifying a genome tandem repeat reference catalog in the instant claims are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception. The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional elements” in the instant claims (see exemplary claim 1) includes only the step of “receiving an indel analysis tandem repeat k-mer”. As set forth above, said steps operate in the claim as data gathering steps and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps. Further, as set forth above, the computer elements in the claims are recited generically and represent only an implementation of the abstract ideas in a computing environment, and do not integrate the abstract ideas into a practical application.
2.	Applicant submits that the claims do not describe receiving, analyzing, and storing operations for any random data and go beyond the mere concept of simply receiving, analyzing, and storing data using a computer. 
It is respectfully submitted that this is not persuasive. As described in point 1 above, the analyzing operation is a judicial exception, which cannot integrate itself. While the claims recite the operations of receiving and storing specific data, the operations of receiving and storing are generically recited. The generic operations which are well understood, routine, and do not serve to integrate the judicial exceptions into a practical application because they recite the mere automation of a manual process of receiving and storing data.
3.	Applicant submits that the use of indel analysis tandem repeat k-mers that are unique within a reference human genome allows the recited genome tandem repeat reference catalogue to be more compact than reference catalogues where the same k-mer is repeated, resulting in less memory for storing the reference catalogue and potentially faster computation time. Applicant submits that these improvements do not only represent the implementation of abstract ideas in a computer environment, but improves the functioning of a computer and an improvement in another technology. 
It is respectfully submitted that this is not persuasive. While the use of unique indel analysis tandem repeat k-mers may indeed allow for a more compact reference catalogue and provide the improvements mentioned by Applicant, Applicant has not provided evidence that these improvements were contemplated in the Specification. Such evidence was also not identified in a review of the Specification by the examiner. Further, it is not clear in the claims or in Applicant’s arguments that such improvements are born out in the instant claims. If Applicant were to provide evidence of improvement and were to demonstrate that the claims reflect the improvement, either through amendment or in their remarks, such an improvement argument may be persuasive. See MPEP 2106.05(a) I. IMPROVEMENTS TO COMPUTER FUNCTIONALITY for further guidance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell (US 20190206513, Priority: 7/17/2018) in view of Shajii et al. (Bioinformatics, 2016, 32, i538-i544) and Cortes-Ciriano et al. (Nature Communications, 2017, 8(1), pages 1-12). The instant rejection is newly stated and is necessitated by claim amendment. 
	Claim 1 recites a genetic information processing system comprising: one or more processors configured for: 
a) 	receiving an indel analysis tandem repeat k-mer of sequence length k nucleotides from a genome tandem repeat reference catalogue, wherein a sequence of the indel analysis tandem repeat k-mer is unique within a reference human genome and includes: a reference tandem repeat sequence; and flanking sequences directly preceding and following the reference tandem repeat sequence; 
b) 	analyzing a DNA sample set, including healthy sample DNA information and cancerous sample DNA information, based on the genome tandem repeat reference catalogue including: identifying a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k-mer; and determining whether the corresponding cancerous sample sequence includes a tumorous indel mutation based on a comparison between the corresponding cancerous sample sequence and the corresponding healthy sample sequence; and 
c) 	in accordance with a determination that the corresponding cancerous sample sequence includes the tumorous indel mutation, modifying the genome tandem repeat reference catalogue to identify the reference tandem repeat sequence of the indel analysis tandem repeat k-mer as a tumor marker.
Regarding claim 1, the prior art to Hubbell teaches a system for determining a likelihood that a sample includes microsatellite instability (MSI) by selecting a set of markers from the sample and determining if those markers include MSI associated with cancer (abstract). Hubbell teaches a processing system for processing sequence reads (i.e., genetic information processing system) ([0054] and FIG. 2). Hubbell teaches that any steps of the method can be implemented with a computer program product executed by a computer processor [0133]. 
Regarding claim 1, step a), Hubbell teaches selecting (i.e., receiving) markers associated with MSI, where the marker is one or more reference locations identified from a sequence read or a plurality of sequence reads at a given location of a reference genome (i.e., an indel analysis tandem repeat k-mer) [0071]. Hubbell teaches that the markers are known to be associated with microsatellite instability in cancer (i.e., a genome tandem repeat reference catalogue) (claim 1). Hubbell teaches that the marker is given a marker identifier describing the characteristics of the marker, such as chr2 220439700 CTCTG 5[CT] GCTGA, where [CT] is the microsatellite (i.e., a reference tandem repeat sequence), 5 is the microsatellite length, the CTCTG and GCTGA are the flanking sequences of the marker (i.e., flanking sequences directly preceding and following the reference tandem repeat sequence), and chr2 220439700 indicates the chromosome and site of the marker (i.e., the indel analysis tandem repeat k-mer is unique within a reference genome) [0072]. Hubbell teaches that the sample may be any subset of the human genome (i.e., a reference human genome) [0047].
Regarding claim 1, step b), Hubbell teaches obtaining, for analysis in MSI detection method 400 (FIG. 4) sequencing data (i.e., a DNA sample set) from either a tumor biopsy [0065] or cfDNA (cell free DNA), and wbcDNA (whole blood cell DNA), where cfDNA can include DNA associated with cancer and DNA not associated cancer (i.e., a cancerous sample DNA information) [0037 and 0069] and wbcDNA is genomic DNA assumed to be healthy DNA (i.e., a healthy sample DNA information) [0040]. Hubbell teaches selecting the markers associated with MSI from the received datasets (i.e., identify a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k-mer) [0071]. Hubbell teaches determining a marker significance of MSI for each marker (i.e., a tumorous indel mutation), where the significance represents the statistical significance of test reads (i.e., cancerous sample DNA information) with dissimilar microsatellite lengths relative to the microsatellite length in the control reads (i.e., healthy sample DNA information) [0074].
Regarding claim 1, step a), it is considered that Hubbell teaches markers which are unique within a reference human genome as described above. Hubbell teaches including chromosome and site identifier information with the maker to indicate its unique position within the genome. However, Hubbell does not teach that the sequence of the marker, which is equivalent to the indel analysis tandem repeat k-mer, is unique within a reference human genome.
However, the prior art to Shajii discloses lightweight assignment of variant alleles (LAVA), an NGS-based genotyping algorithm for a given set of SNP loci, which takes advantage of the fact that approximate matching of mid-size k-mers (with k = 32) can typically uniquely identify loci in the human genome without full read alignment (abstract). Shajii teaches constructing a comprehensive dictionary of k-mers that uniquely identify a set of SNPs in relevant reads (p. i539, col. 1, par. 4). Shajii shows how many loci are uniquely identifiable by k-mers of different lengths, where they were able to uniquely locate 85.7% of the human genome with exact 32-mer matches (Figure 3; p. i539, col. 2, par. 5 through p. i540, col. 1). Shajii teaches creating a dictionary that maps each k-mer of a reference sequence and a known SNP list and storing information about k-mers that appear more than once in the reference genome (p. i540, col. 2, par. 4-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the system of Hubbell with the method of Shajii because both references disclose methods for identifying genetic variants. The motivation would have been to provide a fast algorithm that can compute genotype information given a set of known alterations, as taught by Shajii (p. i539, col. 1, par. 3). As Shajii specifically motivates using their approach to analyze short tandem repeats (p. i538, col. 1, par. 1), it would be obvious to construct a dictionary of k-mers that represent tandem repeats rather than SNPs. It also would have been obvious to use only the k-mers that are unique within the reference genome, as Shajii teaches attempting to call only the SNPs that can be uniquely identified by their k-mers (p. i542, col. 2, par. 5). One could have combined the elements of a k-mer dictionary of known tandem repeats, as taught by Shajii, with the method of Hubbell for identifying differences in tandem repeats between healthy and cancerous samples, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the predictable results of identifying indels of tandem repeats in cancer samples.
Regarding claim 1, step c), neither Hubbell nor Shajii teach modifying the genome repeat reference catalogue when a tumorous indel mutation is identified.  
However, the prior art to Cortes-Ciriano teaches analyzing ~8,000 exomes and ~1,000 whole genomes of cancer patients to reveal the frequency of MSI events is highly variable within and across tumor types, and compile their results into a catalogue of tumor-type-specific MSI loci (abstract). Cortes-Ciriano teaches first ranking recurrently targeted microsatellite loci (i.e., a genome tandem repeat reference catalogue) by their specificity for MSI-high tumors (i.e., instances when a tumorous indel mutation exists), yielding a catalogue of microsatellite loci specific to MSI-high tumors (i.e., a genome tandem repeat reference catalogue to identify tumor markers modified with information regarding the identified tumor markers) (page 8, column 1, paragraphs 2-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the system of Hubbell in view of Shajii with the method of Cortes-Ciriano. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), while updating the microsatellite database with tumor-associated microsatellite loci to provide a foundation to refine and extend the set of markers employed for identifying cancers with high MSI rates, as taught by Cortes-Ciriano (page 8, column 1, paragraph 3). The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to continually update the reference catalogue with newly identified mutations associated with specific cancers to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate catalogue (as show in Cortes-Ciriano).
Regarding claim 3, Hubbell in view of Shajii and Cortes-Ciriano teach the system of claim 1 as described above. Hubbell teaches that for a given marker, the microsatellite length is, generally, substantially similar for control reads (i.e., healthy sample DNA information), and, generally, dissimilar for test reads (i.e., cancerous sample DNA information) [0006]. Insofar as Hubbell teaches that the processing system determines marker significance by calculating a group of scores for each marker by comparing the test reads and the control reads [0007], it is considered that Hubbell fairly teaches the limitation of identifying the corresponding healthy sample sequence as a wild type sequence even when differences between the reference tandem repeat sequence and the corresponding healthy sample sequence exist.
Regarding claim 4, Hubbell in view of Shajii and Cortes-Ciriano teach the system of claim 1 as described above. Hubbell does not teach modifying the genome tandem repeat reference catalogue when a tumorous indel mutation is identified, but this step is interpreted as conditional and is not required to be performed (see Contingent Claiming above).
However, in the interest of compact prosecution, Cortes-Ciriano teaches systematically profiling the patterns of MSI mutations in DNA to uncover new genes harboring frameshift MSI events with varying degrees of cancer-type specificity, and generating a comprehensive catalogue of MS loci selectively subject to DNA slippage events in high rate MSI tumors (page 2, column 2, paragraph 2). Insofar as Cortes-Ciriano teaches correlating cancer type with specific mutations in a catalog, and as cancer type can be considered as sample supplemental information, it is considered that Cortes-Ciriano fairly teaches the limitations of the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the system of Hubbell in view of Shajii with the method of Cortes-Ciriano. The motivation would have been to better understand the link between MSI and patient response to immunotherapy because accurate identification of patients with MSI and their genomic characterization is of therapeutic importance, as taught by Cortes-Ciriano (page 2, column 2, paragraph 1). The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to associate  identified mutations with specific cancers to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate catalogue (as shown in Cortes-Ciriano).
Regarding claim 5, Hubbell in view of Shajii and Cortes-Ciriano teach the system of claim 1 as described above. Hubbell teaches an example of a marker (i.e., indel analysis tandem repeat k-mer) with the sequence CTCTG 5[CT] GCTGA [0072], which has a total length of 20 base pairs. As Hubbell teaches an example of a marker with a length of 20 base pairs, it is considered that this example encompasses the instantly claimed range of a sequence length k of the indel analysis tandem repeat k-mer of a minimum of 19 nucleotide base pairs.
Regarding claim 6, Hubbell in view of Cortes-Ciriano teach the system of claim 1 as described above. Hubbell teaches examples of markers with microsatellite repeats (i.e., reference tandem repeat sequence) of 5 [0072], 6, and 7 [0074]. As Hubbell teaches a range of 5-7 microsatellite repeats, it is considered that this range encompasses the instantly claimed range of at least five nucleotide base pairs.
Regarding claim 7, Hubbell in view of Shajii and Cortes-Ciriano teach the system of claim 1 as described above. Hubbell teaches an example of a microsatellite in a marker (i.e., reference tandem repeat sequence) as [CT] (i.e., reference repeat unit with a tandem repeat pattern of a di-nucleotide pattern) [0072]. 

Claim 8 recites a method of operation of a genetic information processing system, the method comprising:
receiving an indel analysis tandem repeat k-mer of sequence length k nucleotides from a genome tandem repeat reference catalogue, wherein a sequence of the indel analysis tandem repeat k-mer is unique within a reference human genome and includes: a reference tandem repeat sequence; and flanking sequences directly preceding and following the reference tandem repeat sequence;
analyzing a DNA sample set, including healthy sample DNA information and cancerous sample DNA information, based on the genome tandem repeat reference catalogue including: identifying a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k- mer; and determining whether the corresponding cancerous sample sequence includes a tumorous indel mutation based on a comparison between the corresponding cancerous sample sequence and the corresponding healthy sample sequence; and 
in accordance with a determination that the corresponding cancerous sample sequence includes the tumorous indel mutation, modifying the genome tandem repeat reference catalogue to identify the reference tandem repeat sequence of the indel analysis tandem repeat k-mer as a tumor marker.
Regarding claim 8, the prior art to Hubbell teaches a system for determining a likelihood that a sample includes microsatellite instability (MSI) by selecting a set of markers from the sample and determining if those markers include MSI associated with cancer (abstract). Hubbell teaches a processing system for processing sequence reads (i.e., genetic information processing system) ([0054] and FIG. 2) and a method for detecting MSI (FIG. 4). 
Regarding claim 8, step a), Hubbell teaches selecting (i.e., receiving) markers associated with MSI, where the marker is one or more reference locations identified from a sequence read or a plurality of sequence reads at a given location of a reference genome (i.e., an indel analysis tandem repeat k-mer) [0071]. Hubbell teaches that the markers are known to be associated with microsatellite instability in cancer (i.e., a genome tandem repeat reference catalogue) (claim 1). Hubbell teaches that the marker is given a marker identifier describing the characteristics of the marker such as chr2 220439700 CTCTG 5[CT] GCTGA, where [CT] is the microsatellite (i.e., a reference tandem repeat sequence), 5 is the microsatellite length, the CTCTG and GCTGA are the flanking sequences of the marker (i.e., flanking sequences directly preceding and following the reference tandem repeat sequence), and chr2 220439700 indicates the chromosome and site of the marker (i.e., the indel analysis tandem repeat k-mer is unique within a reference genome) [0072]. Hubbell teaches that the sample may be any subset of the human genome (i.e., a reference human genome) [0047].
Regarding claim 8, step b), Hubbell teaches obtaining, for analysis in MSI detection method 400 (FIG. 4) sequencing data (i.e., a DNA sample set) from either a tumor biopsy [0065] or cfDNA (cell free DNA), and wbcDNA (whole blood cell DNA), where cfDNA can include DNA associated with cancer and DNA not associated cancer (i.e., a cancerous sample DNA information) [0037 and 0069] and wbcDNA is genomic DNA assumed to be healthy DNA (i.e., a healthy sample DNA information) [0040]. Hubbell teaches selecting the markers associated with MSI from the received datasets (i.e., identify a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k-mer) [0071]. Hubbell teaches determining a marker significance of MSI for each marker (i.e., a tumorous indel mutation), where the significance represents the statistical significance of test reads (i.e., cancerous sample DNA information) with dissimilar microsatellite lengths relative to the microsatellite length in the control reads (i.e., healthy sample DNA information) [0074].
Regarding claim 8, step a), it is considered that Hubbell teaches markers which are unique within a reference human genome as described above. Hubbell teaches including chromosome and site identifier information with the maker to indicate its unique position within the genome. However, Hubbell does not teach that the sequence of the marker, which is equivalent to the indel analysis tandem repeat k-mer, is unique within a reference human genome.
However, the prior art to Shajii discloses lightweight assignment of variant alleles (LAVA), an NGS-based genotyping algorithm for a given set of SNP loci, which takes advantage of the fact that approximate matching of mid-size k-mers (with k = 32) can typically uniquely identify loci in the human genome without full read alignment (abstract). Shajii teaches constructing a comprehensive dictionary of k-mers that uniquely identify a set of SNPs in relevant reads (p. i539, col. 1, par. 4). Shajii shows how many loci are uniquely identifiable by k-mers of different lengths, where they were able to uniquely locate 85.7% of the human genome with exact 32-mer matches (Figure 3; p. i539, col. 2, par. 5 through p. i540, col. 1). Shajii teaches creating a dictionary that maps each k-mer of a reference sequence and a known SNP list and storing information about k-mers that appear more than once in the reference genome (p. i540, col. 2, par. 4-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the system of Hubbell with the method of Shajii because both references disclose methods for identifying genetic variants. The motivation would have been to provide a fast algorithm that can compute genotype information given a set of known alterations, as taught by Shajii (p. i539, col. 1, par. 3). As Shajii specifically motivates using their approach to analyze short tandem repeats (p. i538, col. 1, par. 1), it would be obvious to construct a dictionary of k-mers that represent tandem repeats rather than SNPs. It also would have been obvious to use only the k-mers that are unique within the reference genome, as Shajii teaches attempting to call only the SNPs that can be uniquely identified by their k-mers (p. i542, col. 2, par. 5). One could have combined the elements of a k-mer dictionary of known tandem repeats, as taught by Shajii, with the method of Hubbell for identifying differences in tandem repeats between healthy and cancerous samples, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the predictable results of identifying indels of tandem repeats in cancer samples.
Regarding claim 8, step c), neither Hubbell nor Shajii teach modifying the genome repeat reference catalogue when a tumorous indel mutation is identified.
However, the prior art to Cortes-Ciriano teaches analyzing ~8,000 exomes and ~1,000 whole genomes of cancer patients to reveal the frequency of MSI events is highly variable within and across tumor types, and compile their results into a catalogue of tumor-type-specific MSI loci (abstract). Cortes-Ciriano teaches first ranking recurrently targeted microsatellite loci (i.e., a genome tandem repeat reference catalogue) by their specificity for MSI-high tumors (i.e., instances when a tumorous indel mutation exists), yielding a catalogue of microsatellite loci specific to MSI-high tumors (i.e., a genome tandem repeat reference catalogue to identify tumor markers modified with information regarding the identified tumor markers) (page 8, column 1, paragraphs 2-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Hubbell in view of Shajii with the method of Cortes-Ciriano. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), while updating the microsatellite database with tumor-associated microsatellite loci to provide a foundation to refine and extend the set of markers employed for identifying cancers with high MSI rates, as taught by Cortes-Ciriano (page 8, column 1, paragraph 3). The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to continually update the reference catalogue with newly identified mutations associated with specific cancers to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate catalogue (as show in Cortes-Ciriano).
Regarding claim 10, Hubbell in view of Shajii and Cortes-Ciriano teach the method of claim 1 as described above. Hubbell teaches that for a given marker, the microsatellite length is, generally, substantially similar for control reads (i.e., healthy sample DNA information), and, generally, dissimilar for test reads (i.e., cancerous sample DNA information) [0006]. Insofar as Hubbell teaches that the processing system determines marker significance by calculating a group of scores for each marker by comparing the test reads and the control reads [0007], it is considered that Hubbell fairly teaches the limitation of identifying the corresponding healthy sample sequence as a wild type sequence even when differences between the reference tandem repeat sequence and the corresponding healthy sample sequence exist.
Regarding claim 11, Hubbell in view of Shajii and Cortes-Ciriano teach the method of claim 8 as described above. Hubbell does not teach modifying the genome tandem repeat reference catalogue when a tumorous indel mutation is identified, but this step is interpreted as conditional and is not required to be performed (see Contingent Claiming above).
However, in the interest of compact prosecution, Cortes-Ciriano teaches systematically profiling the patterns of MSI mutations in DNA to uncover new genes harboring frameshift MSI events with varying degrees of cancer-type specificity, and generating a comprehensive catalogue of MS loci selectively subject to DNA slippage events in high rate MSI tumors (page 2, column 2, paragraph 2). Insofar as Cortes-Ciriano teaches correlating cancer type with specific mutations in a catalog, and as cancer type can be considered as sample supplemental information, it is considered that Cortes-Ciriano fairly teaches the limitations of the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Hubbell in view of Shajii with the method of Cortes-Ciriano. The motivation would have been to better understand the link between MSI and patient response to immunotherapy because accurate identification of patients with MSI and their genomic characterization is of therapeutic importance, as taught by Cortes-Ciriano (page 2, column 2, paragraph 1). The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to associate  identified mutations with specific cancers to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate catalogue (as shown in Cortes-Ciriano).
Regarding claim 12, Hubbell in view of Shajii and Cortes-Ciriano teach the method of claim 8 as described above. Hubbell teaches an example of a marker (i.e., indel analysis tandem repeat k-mer) with the sequence CTCTG 5[CT] GCTGA [0072], which has a total length of 20 base pairs. As Hubbell teaches an example of a marker with a length of 20 base pairs, it is considered that this example encompasses the instantly claimed range of a sequence length k of the indel analysis tandem repeat k-mer of a minimum of 19 nucleotide base pairs.
Regarding claim 13, Hubbell in view of Shajii and Cortes-Ciriano teach the method of claim 8 as described above. Hubbell teaches examples of markers with microsatellite repeats (i.e., reference tandem repeat sequence) of 5 [0072], 6, and 7 [0074]. As Hubbell teaches a range of 5-7 microsatellite repeats, it is considered that this range encompasses the instantly claimed range of at least five nucleotide base pairs.
Regarding claim 14, Hubbell in view of Shajii and Cortes-Ciriano teach the method of claim 8 as described above. Hubbell teaches an example of a microsatellite in a marker (i.e., reference tandem repeat sequence) as [CT] (i.e., reference repeat unit with a tandem repeat pattern of a di-nucleotide pattern) [0072]. 

Claim 15 recites a non-transitory computer readable medium including instructions executable by a control circuit for a genetic information processing system, the instructions comprising:
receiving an indel analysis tandem repeat k-mer of sequence length k nucleotides from a genome tandem repeat reference catalogue, wherein the indel analysis tandem repeat k-mer is unique within a reference human genome and includes: a reference tandem repeat sequence; and flanking sequences directly preceding and following the reference tandem repeat sequence;
analyzing a DNA sample set, including healthy sample DNA information and cancerous sample DNA information, based on the genome tandem repeat reference catalogue including: identifying a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k- mer; determining whether the corresponding cancerous sample sequence includes a tumorous indel mutation based on a comparison between the corresponding cancerous sample sequence and the corresponding healthy sample sequence; and
in accordance with a determination that the corresponding cancerous sample sequence includes the tumorous indel mutation, modifying the genome tandem repeat reference catalogue to identify the reference tandem repeat sequence of the indel analysis tandem repeat k-mer as a tumor marker.
Regarding claim 15, the prior art to Hubbell teaches a system for determining a likelihood that a sample includes microsatellite instability (MSI) by selecting a set of markers from the sample and determining if those markers include MSI associated with cancer (abstract). Hubbell teaches a processing system for processing sequence reads (i.e., genetic information processing system) ([0054] and FIG. 2). Hubbell teaches that any steps of the method can be implemented with a computer program product (i.e., non-transitory computer readable medium including instructions) executed by a computer processor (i.e., a control unit configured to perform a method). 
Regarding claim 15, step a), Hubbell teaches selecting (i.e., receiving) markers associated with MSI, where the marker is one or more reference locations identified from a sequence read or a plurality of sequence reads at a given location of a reference genome (i.e., an indel analysis tandem repeat k-mer) [0071]. Hubbell teaches that the markers are known to be associated with microsatellite instability in cancer (i.e., a genome tandem repeat reference catalogue) (claim 1). Hubbell teaches that the marker is given a marker identifier describing the characteristics of the marker such as chr2 220439700 CTCTG 5[CT] GCTGA, where [CT] is the microsatellite (i.e., a reference tandem repeat sequence), 5 is the microsatellite length, the CTCTG and GCTGA are the flanking sequences of the marker (i.e., flanking sequences directly preceding and following the reference tandem repeat sequence), and chr2 220439700 indicates the chromosome and site of the marker (i.e., the indel analysis tandem repeat k-mer is unique within a reference genome) [0072]. Hubbell teaches that the sample may be any subset of the human genome (i.e., a reference human genome) [0047].
Regarding claim 15, step b), Hubbell teaches obtaining, for analysis in MSI detection method 400 (FIG. 4) sequencing data (i.e., a DNA sample set) from either a tumor biopsy [0065] or cfDNA (cell free DNA), and wbcDNA (whole blood cell DNA), where cfDNA can include DNA associated with cancer and DNA not associated cancer (i.e., a cancerous sample DNA information) [0037 and 0069] and wbcDNA is genomic DNA assumed to be healthy DNA (i.e., a healthy sample DNA information) [0040]. Hubbell teaches selecting the markers associated with MSI from the received datasets (i.e., identify a corresponding healthy sample sequence in the healthy sample DNA information and a corresponding cancerous sample sequence in the cancerous sample DNA information corresponding the indel analysis tandem repeat k-mer) [0071]. Hubbell teaches determining a marker significance of MSI for each marker (i.e., a tumorous indel mutation), where the significance represents the statistical significance of test reads (i.e., cancerous sample DNA information) with dissimilar microsatellite lengths relative to the microsatellite length in the control reads (i.e., healthy sample DNA information) [0074].
Regarding claim 15, step a), it is considered that Hubbell teaches markers which are unique within a reference human genome as described above. Hubbell teaches including chromosome and site identifier information with the maker to indicate its unique position within the genome. However, Hubbell does not teach that the sequence of the marker, which is equivalent to the indel analysis tandem repeat k-mer, is unique within a reference human genome.
However, the prior art to Shajii discloses lightweight assignment of variant alleles (LAVA), an NGS-based genotyping algorithm for a given set of SNP loci, which takes advantage of the fact that approximate matching of mid-size k-mers (with k = 32) can typically uniquely identify loci in the human genome without full read alignment (abstract). Shajii teaches constructing a comprehensive dictionary of k-mers that uniquely identify a set of SNPs in relevant reads (p. i539, col. 1, par. 4). Shajii shows how many loci are uniquely identifiable by k-mers of different lengths, where they were able to uniquely locate 85.7% of the human genome with exact 32-mer matches (Figure 3; p. i539, col. 2, par. 5 through p. i540, col. 1). Shajii teaches creating a dictionary that maps each k-mer of a reference sequence and a known SNP list and storing information about k-mers that appear more than once in the reference genome (p. i540, col. 2, par. 4-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the system of Hubbell with the method of Shajii because both references disclose methods for identifying genetic variants. The motivation would have been to provide a fast algorithm that can compute genotype information given a set of known alterations, as taught by Shajii (p. i539, col. 1, par. 3). As Shajii specifically motivates using their approach to analyze short tandem repeats (p. i538, col. 1, par. 1), it would be obvious to construct a dictionary of k-mers that represent tandem repeats rather than SNPs. It also would have been obvious to use only the k-mers that are unique within the reference genome, as Shajii teaches attempting to call only the SNPs that can be uniquely identified by their k-mers (p. i542, col. 2, par. 5). One could have combined the elements of a k-mer dictionary of known tandem repeats, as taught by Shajii, with the method of Hubbell for identifying differences in tandem repeats between healthy and cancerous samples, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the predictable results of identifying indels of tandem repeats in cancer samples.
Regarding claim 15, step c), neither Hubbell nor Shajii teach modifying the genome repeat reference catalogue when a tumorous indel mutation is identified.
However, the prior art to Cortes-Ciriano teaches analyzing ~8,000 exomes and ~1,000 whole genomes of cancer patients to reveal the frequency of MSI events is highly variable within and across tumor types, and compile their results into a catalogue of tumor-type-specific MSI loci (abstract). Cortes-Ciriano teaches first ranking recurrently targeted microsatellite loci (i.e., a genome tandem repeat reference catalogue) by their specificity for MSI-high tumors (i.e., instances when a tumorous indel mutation exists), yielding a catalogue of microsatellite loci specific to MSI-high tumors (i.e., a genome tandem repeat reference catalogue to identify tumor markers modified with information regarding the identified tumor markers) (page 8, column 1, paragraphs 2-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the non-transitory computer readable medium of Hubbell in view of Shajii with the method of Cortes-Ciriano. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), while updating the microsatellite database with tumor-associated microsatellite loci to provide a foundation to refine and extend the set of markers employed for identifying cancers with high MSI rates, as taught by Cortes-Ciriano (page 8, column 1, paragraph 3). The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to continually update the reference catalogue with newly identified mutations associated with specific cancers to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate catalogue (as show in Cortes-Ciriano).
Regarding claim 17, Hubbell in view of Shajii and Cortes-Ciriano teach the non-transitory computer of claim 1 as described above. Hubbell teaches that for a given marker, the microsatellite length is, generally, substantially similar for control reads (i.e., healthy sample DNA information), and, generally, dissimilar for test reads (i.e., cancerous sample DNA information) [0006]. Insofar as Hubbell teaches that the processing system determines marker significance by calculating a group of scores for each marker by comparing the test reads and the control reads [0007], it is considered that Hubbell fairly teaches the limitation of identifying the corresponding healthy sample sequence as a wild type sequence even when differences between the reference tandem repeat sequence and the corresponding healthy sample sequence exist.
Regarding claim 18, Hubbell in view of Shajii and Cortes-Ciriano teach the non-transitory computer readable medium of claim 15 as described above. Hubbell does not teach modifying the genome tandem repeat reference catalogue when a tumorous indel mutation is identified, but this step is interpreted as conditional and is not required to be performed (see Contingent Claiming above).
However, in the interest of compact prosecution, Cortes-Ciriano teaches systematically profiling the patterns of MSI mutations in DNA to uncover new genes harboring frameshift MSI events with varying degrees of cancer-type specificity, and generating a comprehensive catalogue of MS loci selectively subject to DNA slippage events in high rate MSI tumors (page 2, column 2, paragraph 2). Insofar as Cortes-Ciriano teaches correlating cancer type with specific mutations in a catalog, and as cancer type can be considered as sample supplemental information, it is considered that Cortes-Ciriano fairly teaches the limitations of the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the non-transitory computer readable medium of Hubbell in view of Shajii with the method of Cortes-Ciriano. The motivation would have been to better understand the link between MSI and patient response to immunotherapy because accurate identification of patients with MSI and their genomic characterization is of therapeutic importance, as taught by Cortes-Ciriano (page 2, column 2, paragraph 1). The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to associate  identified mutations with specific cancers to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate catalogue (as shown in Cortes-Ciriano).
Regarding claim 19, Hubbell in view of Shajii and Cortes-Ciriano teach the non-transitory computer readable medium of claim 15 as described above. Hubbell teaches an example of a marker (i.e., indel analysis tandem repeat k-mer) with the sequence CTCTG 5[CT] GCTGA [0072], which has a total length of 20 base pairs. As Hubbell teaches an example of a marker with a length of 20 base pairs, it is considered that this example encompasses the instantly claimed range of a sequence length k of the indel analysis tandem repeat k-mer of a minimum of 19 nucleotide base pairs.
Regarding claim 20, Hubbell in view of Shajii and Cortes-Ciriano teach the non-transitory computer readable medium of claim 15 as described above. Hubbell teaches examples of markers with microsatellite repeats (i.e., reference tandem repeat sequence) of 5 [0072], 6, and 7 [0074]. As Hubbell teaches a range of 5-7 microsatellite repeats, it is considered that this range encompasses the instantly claimed range of at least five nucleotide base pairs.
Regarding claim 21, Hubbell in view of Shajii and Cortes-Ciriano teach the system of claim 1 as described above. Hubbell does not teach the tandem repeat reference catalogue with first and second indel analysis tandem repeat k-mers with a common reference tandem repeat sequence and flanking sequences of different lengths.
However, Shajii teaches processing a reference sequence and a SNP list by considering every k-mer appearing within to create a dictionary (p. i540, col. 2, par. 4). It is considered that if a list of known tandem repeats, rather than SNPs, were used, as described above and motivated by Shajii (p. i538, col. 1, par. 1), a dictionary comprising every k-mer of tandem repeats and their flanking sequences would result in a first and second k-mer with a common reference tandem repeat sequence and preceding and following flanking sequences of different lengths, as instantly claimed.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the system of Hubbell with the method of Shajii because both references disclose methods for identifying genetic variants. The motivation would have been to provide a fast algorithm that can compute genotype information given a set of known alterations, as taught by Shajii (p. i539, col. 1, par. 3). One could have combined the elements of a k-mer dictionary of known tandem repeats, as taught by Shajii, with the method of Hubbell for identifying differences in tandem repeats between healthy and cancerous samples, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the predictable results of identifying indels of tandem repeats in cancer samples.

B.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell in view of Shajii and Cortes-Ciriano, as applied to claims 1, 8, and 15, and in further view of Hause et al. (Nature Medicine, 2016, 22(11), pages 1342-1350). The instant rejection is newly stated and is necessitated by claim amendment.	
Regarding claim 2, Hubbell in view of Shajii and Cortes-Ciriano teach the system of claim 1 as described above. Hubbell does not teach generating a cancer correlation matrix.
However, the prior art to Hause teaches the examination of ~6,000 cancer exomes from 18 cancer types at more than 200,000 microsatellite loci to construct a classifier for MSI (abstract). Hause teaches identifying loci that were more likely to be unstable in particular cancer types (abstract). Hause teaches computing a cosine similarity matrix (i.e., a cancer correlation matrix) between sets of all frequently unstable sites (i.e., tumor markers) between different cancer subtypes (page 1347, column 1, paragraph 2, and Fig. 4c). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the system of Hubbell in view of Shajii and Cortes-Ciriano with the method of Hause. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), with a method to identify MSI patterns in cancers with stable and high rates of MSI, as taught by Hause (page 1347, column 2, paragraph 2), or, in other words, to associate cancers with specific types of microsatellite instability patterns.  The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to identify specific mutations with high rates of MSI associated with specific types of cancer to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate correlation matrix (as shown in Hause).

Regarding claim 9, Hubbell in view of Shajii and Cortes-Ciriano teach the method of claim 8 as described above. Hubbell does not teach generating a cancer correlation matrix.
However, the prior art to Hause teaches the examination of ~6,000 cancer exomes from 18 cancer types at more than 200,000 microsatellite loci to construct a classifier for MSI (abstract). Hause teaches identifying loci that were more likely to be unstable in particular cancer types (abstract). Hause teaches computing a cosine similarity matrix (i.e., a cancer correlation matrix) between sets of all frequently unstable sites (i.e., tumor markers) between different cancer subtypes (page 1347, column 1, paragraph 2, and Fig. 4c). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Hubbell in view of Shajii and Cortes-Ciriano with the method of Hause. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), with a method to identify MSI patterns in cancers with stable and high rates of MSI, as taught by Hause (page 1347, column 2, paragraph 2), or, in other words, to associate cancers with specific types of microsatellite instability patterns. The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to identify specific mutations with high rates of MSI associated with specific types of cancer to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate correlation matrix (as shown in Hause).

Regarding claim 16, Hubbell in view of Shajii and Cortes-Ciriano teach the non-transitory computer readable medium of claim 15 as described above. Hubbell does not teach generating a cancer correlation matrix.
However, the prior art to Hause teaches the examination of ~6,000 cancer exomes from 18 cancer types at more than 200,000 microsatellite loci to construct a classifier for MSI (abstract). Hause teaches identifying loci that were more likely to be unstable in particular cancer types (abstract). Hause teaches computing a cosine similarity matrix (i.e., a cancer correlation matrix) between sets of all frequently unstable sites (i.e., tumor markers) between different cancer subtypes (page 1347, column 1, paragraph 2, and Fig. 4c). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the non-transitory computer readable medium of Hubbell in view of Shajii and Cortes-Ciriano with the method of Hause. The motivation would have been to provide a method to detect the presence of cancer in a subject by detecting microsatellite instability in cell-free DNA, as taught by Hubbell (abstract), with a method to identify MSI patterns in cancers with stable and high rates of MSI, as taught by Hause (page 1347, column 2, paragraph 2), or, in other words, to associate cancers with specific types of microsatellite instability patterns. The nature of the problem to be solved, identifying microsatellite regions with insertion or deletion mutations in cancer samples, as well as the need to identify specific mutations with high rates of MSI associated with specific types of cancer to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate microsatellite detection methods (as shown in Hubbell) in combination with an appropriate correlation matrix (as shown in Hause).

Response to Applicant Arguments
With respect to Applicant’s arguments under 35 USC 103, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein. 
It is noted that the specification appears to outline a method where unique reference tandem repeat k-mers are identified [0032], and are then used for the mutation identification process as indel analysis tandem repeat k-mers, which are a subset of the unique reference tandem repeat k-mer with associated instances of the tandem repeat indel variants that do not appear in the reference genome [0057]. While it would be considered that Shajii teaches the unique reference tandem repeat k-mers similarly to the indel analysis tandem repeat k-mers as what is described in the above 35 USC 103 rejection, Shajii appears to only suggest indel analysis tandem repeat k-mers as described at [0057] of the instant specification, as Shajii teaches using known variants to create their dictionary. If the unique reference tandem repeat k-mers and the associated indel analysis tandem repeat k-mers were born out in the claims as they are described in the specification, such claims may overcome the cited prior art. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671          

/Lori A. Clow/Primary Examiner, Art Unit 1671